221 Ga. 613 (1966)
146 S.E.2d 635
UNDERCOFLER, State Revenue Commissioner
v.
McLENNAN.
23198.
Supreme Court of Georgia.
Argued November 9, 1965.
Decided January 6, 1966.
Arthur K. Bolton, Attorney General, John Dean, Assistant Attorney General, E. Freeman Leverett, Deputy Assistant Attorney General, for appellant.
Alex McLennan, for appellee.
ALMAND, Justice.
The appellees move to dismiss the appeal on the grounds that the enumeration of errors was not filed in this court within the time prescribed by the law (Sections 13 and 14, Appellate Practice Act; Ga. L. 1965, pp. 18, 29-30, 240, 242-244; Code Ann. §§ 6-809, 6-810) and Rule 20 of this court. The record discloses that this appeal was docketed on September 28, 1965, and the enumeration of errors was filed on October 22, 1965. The enumeration of errors not being timely filed, under the rulings in Stanford v. Evans, Reed & Williams, 221 Ga. 331 (145 SE2d 504) and Yost v. Gunby, 221 Ga. 552 (145 SE2d 575), the motion to dismiss is sustained.
Appeal dismissed. All the Justices concur.